LANDAU, J.,
dissenting.
Wife stipulated to husband’s earning capacity, and that stipulation was the basis for the spousal support provisions of the dissolution judgment. It turns out that her stipulation underestimated husband’s potential earnings. Now, six years later, she asks the courts to remedy that and to refashion the spousal support award to reflect husband’s higher level of earnings. It bears emphasis that the sole basis for wife’s motion to modify is the fact that husband’s actual income turned out to be more than she thought it would be.
That said, this should have been an easy case. There is a well-established rule consistently applied for nearly four decades that an increase in a spousal support obligor’s income, by itself, is not a “substantial change in circumstances” sufficient to warrant a reexamination of the support award. That rule is based on a strong public policy of finality. See Adams and Adams, 149 Or App 342, 347, 942 P2d 874 (1997) (noting “strong public policy favoring finality” of dissolution judgments). As the Supreme Court explained in the seminal opinion of Feves v. Feves, 198 Or 151, 163-64, 254 P2d 694 (1953):
*207“In a motion for modification of a decree to increase or decrease the amount of alimony payments the financial status of the former husband is an important factor to consider in connection with his ability to pay. But his improved financial status, if any, does not of itself ordinarily warrant an increase * * *.
“Divorce terminates the marital status. Thereafter, the parties bear no relation to each other. They are as strangers. But for the statute, no obligation whatever would exist for further support and maintenance of the former wife.
“It is manifest that this statutory obligation for support and maintenance should not be so interpreted as to continue the rights of the former wife just as though no divorce had been granted. The statute does not contemplate a continuing right in her to share in future accumulations of wealth by her divorced husband, to which she contributes nothing.”
Since then, the rule has lost its sexist phrasing, but the bottom line has remained the same. Thus, for example, in Maier and Maier, 137 Or App 15, 18-19, 902 P2d 1214(1995), rev den, 322 Or 644 (1996), we explained:
“An increase in income of the payor spouse may be pertinent in deciding if the payor has the ability to pay increased support made necessary by a substantial and unanticipated change in the parties’ economic circumstances. However, * * * a payor’s post-dissolution increase in income, in itself, does not constitute a change of circumstances warranting an increase in spousal support.”
(Emphasis in original.) See also Grady and Grady, 128 Or App 114, 117, 875 P2d 1174, rev dismissed, 319 Or 626 (1994) (“husband’s post-dissolution increase in income, without more, does not constitute a change in circumstances warranting an increase in spousal support”); Hill and Hill, 31 Or App 41, 45, 569 P2d 686 (1977) (“the well established rule is that an increase in income alone does not constitute a change in circumstances warranting an award of greater spousal support”); 2 Family Law § 12.99, 12-62 (Oregon CLE 2002) (“An increase in the obligor’s income does not alone justify an upward modification in spousal support.”).
In this case, as I have noted, wife’s only argument is that the increase in husband’s income alone is sufficient to *208establish a substantial change in circumstances. That simply is incorrect and should have been the end of the matter.
The majority acknowledges the longstanding rule, but creates a heretofore unacknowledged exception to it. According to the majority, the general rule simply does not apply if (1) the post-dissolution increase in the obligor’s income does not exceed the predissolution “standard of living” and (2) the increase in income is not “the result of any post-dissolution enhancement of [the obligor’s] personal qualifications or accomplishments.” 184 Or App at 200.
In my view, the majority’s new exception and its application are problematic for a number of reasons.
First, the new exception cannot be reconciled with prior case law. Nowhere in any of the prior cases is there stated a qualification that a post-dissolution increase in income is sufficient, by itself, to constitute a substantial change of circumstances when the increase does not exceed the record of earnings during the marriage. Everything in the relevant case law suggests precisely the contrary. The majority’s only defense is that, in 1953, Feves employed the word “ordinarily’ in describing the rule. The majority’s new exception, however, is a lot to read into the word “ordinarily.” More importantly, the majority ignores the fact that, in the decades since Feves, this court has consistently interpreted “ordinarily” to mean that, “without more,” a payor spouse’s increase in income is not sufficient to establish a substantial change in circumstances. Maier, 137 Or App at 18-19; Grady, 128 Or App at 117; Hill, 31 Or App at 45.
Second, the majoritys new exception is, frankly, ill-defined and doubtless will lead to additional litigation just to figure out what it means, to say nothing of whether it applies in future cases. For example, the majority supplies no standard by which to determine whether the post-dissolution increase in earning capacity is the result of husband’s own efforts. The majority does not define what the relevant considerations are. It seems to accept without criticism wife’s assertion that the only relevant consideration is whether husband obtained additional education or training after the dissolution. In my view, that is an unrealistic view of enhanced earning capacity. An increase in an individual’s earning capacity may be a product of any number of factors, *209including education, training, adjusting work hours, increasing efficiency, or developing new marketing strategies.
Aside from that, the majority leaves unanswered the quantitative aspect of wife’s burden. Precisely how much of the post-dissolution increase in earning capacity must be attributable to wife? What happens if the post-dissolution increase was the result of both husband’s post-dissolution efforts and wife’s predissolution contributions? Must she prove that the increase was predominantly attributable to her contributions to husband’s earning capacity? Must she prove merely that the increase was not exclusively the product of husband’s own post-dissolution efforts? Or is the standard somewhere in between those two possibilities?
The majority appears to adopt — although not explicitly — the view that wife satisfies her burden if she proves that the post-dissolution increase was not exclusively the product of husband’s own efforts.1 That, however, sets an impossible standard that cannot be reconciled with the case law. In every single case — save, perhaps, a case in which the obligor completely changes careers — a post-dissolution increase in earning capacity will be attributable to the obligee spouse’s contributions at least to some degree. Assume, for example, that in this case, husband could demonstrate that the post-dissolution increase was overwhelmingly due to an increase in working hours, new marketing strategies, and the like. The very fact that he is still a physician is attributable in some measure to wife’s predissolution contributions to the acquisition of his medical education. Thus, no matter how much the increase is due to husband’s own efforts, wife always will be able to claim that the increase is due to her predissolution contributions to his earning capacity. In other words, as long as a post-dissolution increase in earnings does not exceed the predissolution standard of living — however that is defined — it will be the odd case in which an increase in earning capacity will not be a basis for modification of spousal support.
Third, even assuming for the sake of argument the validity of the majority’s new exception, and assuming that *210wife is required to show that the post-dissolution increase in earning capacity is due, in some substantial part, to her predissolution contributions, I question whether wife has made the proper showing. According to the majority, wife has satisfied her burden of proof for two reasons: (1) the undisputed evidence shows that the predissolution decline in income was due to market forces, and (2) husband obtained no post-dissolution education or training. 184 Or App at 205. “In the absence of countervailing evidence,” the majority concludes, that evidence constitutes a prima facie case that there was a substantial change in circumstances. 184 Or App at 205.
Look carefully at the majority’s reasoning: because the evidence showed that the predissolution decline was due to market forces, it is reasonable to infer that, when there was a post-dissolution increase, it was due to market forces, as well. That is wholly illogical. Even if the predissolution decrease was due to market forces, it does not necessarily follow that the post-dissolution increase was due to market forces, as well. As I have noted, the post-dissolution increase easily could have been due to any number of factors.
Even if it could be inferred that market forces theoretically could have been one such factor, it is mere speculation to say, without more, that in this case that is what happened. The majority attempts to bolster its conclusion by asserting that its inference is reasonable “[i]n the absence of countervailing evidence.” 184 Or App at 205. In so doing, however, the majority ignores the fact that it is wife’s burden — not husband’s — to prove the substantial change in circumstances. McDonnal and McDonnal, 293 Or 772, 783, 652 P2d 1247 (1982) (“the party seeking the modification bears the burden of showing a substantial change in circumstances since the original decree”). The majority effectively holds that wife can satisfy that burden by virtue of husband’s failure to present evidence. Wife’s burden, in other words, is no burden at all.
In short, this case is much more straightforward than the majority makes it. There is a well-established principle of law that applies. It precludes wife from obtaining the relief that she seeks. The majority’s refusal to apply that rule *211is ill-advised in this case and will likely lead to problems down the road. I therefore respectfully dissent.
Deits, C. J., and Edmonds, J., join in this dissent.

 The majority says that I am wrong about that. But then it says that the determinative issue is whether “husband’s post-dissolution income increase was not the result of his own enhanced qualifications or accomplishments.” 184 Or App at 205.